                 Case 4:17-cv-00123-JST Document 100 Filed 06/18/19 Page 1 of 4


 1   RANDY RENICK (CA Bar No. 179652)
     (Email: rrr@hadsellstormer.com)
 2   CORNELIA DAI (CA Bar No. 207435)
     (Email: cdai@hadsellstormer.com)
 3   HADSELL STORMER & RENICK, LLP
     128 North Fair Oaks Avenue, Suite 204
 4   Pasadena, California 91103-3645
     Telephone: (626) 585-9600
 5   Fax: (626) 577-7079
 6   Lead Plaintiffs’ Counsel
 7   [Additional Counsel Listed on Next Page]

 8

 9                                        UNITED STATES DISTRICT COURT

10                     NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO

11   JON VALLIERE, EILEEN FOSTER, ANTONIO                      Case No. 3:17-cv-00123-JST
     GARCIA, and SAMANTHA WEST, individually
12   and on behalf of all similarly situated current and       Assigned to the Hon. Jon S. Tigar
     former employees,
13
                            Plaintiffs,                        PLAINTIFFS’ RESPONSE TO CLASS
14                                                             MEMBERS NORMAN ANTHONY
            v.                                                 ROGERS, SAMUEL MCDONALD, AND
15                                                             BRIAN DUMONT’S PARTIAL OBJECTION
     TESORO REFINING AND MARKETING                             TO MOTION FOR PRELIMINARY
16   COMPANY LLC, TESORO LOGISTICS GP, LLC,                    APPPROVAL OF CLASS ACTION
     and DOES 1 through 10, inclusive,                         SETTLMENT [DKT. 96]
17
                            Defendants.
18
     JINETRA BONNER, individually, on behalf herself
19   and all others similarly situated,
20                          Plaintiffs,
21          v.                                                 Case No. 17-CV-03850-JST
22   TESORO REFINING & MARKETING
     COMPANY, LLC, a Delaware Limited Liability
23   Company; and DOES 1 through 100 inclusive,
24                          Defendants.
25

26

27

28

            PLTFFS’ RESPS TO CLASS MEMBERS ROGERS, MCDONALD, & DUMONT’S PARTIAL OBJ TO MOT FOR
             PRELIM APPROVAL OF CLASS ACTION SETTLEMENT/ CASE NOS. 3:17-CV-00123-JST/17-CV-03850-JST
                                                           1
             Case 4:17-cv-00123-JST Document 100 Filed 06/18/19 Page 2 of 4


 1
     JAY SMITH (CA Bar No. 166105)
 2   (Email: js@gslaw.org)
     JOSHUA F. YOUNG (CA Bar No. 232995)
 3   (Email: jyoung@gslaw.org)
     GILBERT & SACKMAN
 4   A LAW CORPORATION
     3699 Wilshire Boulevard, Suite 1200
 5   Los Angeles, California 90010
     Telephone: (323) 938-3000
 6   Fax: (323) 937-9139
     Attorneys for Plaintiffs
 7
     COHELAN KHOURY & SINGER
 8   Timothy D. Cohelan (CA Bar No. 60827)
     tcohelan@ckslaw.com
 9   Michael D. Singer (CA Bar No. 115301)
     msinger@ckslaw.com
10   J. Jason Hill (CA Bar No. 179630)
     jhill@ckslaw.com
11   605 “C” Street, Suite 200
     San Diego, California 92101
12   Telephone:      (619) 595-3001
     Facsimile:      (619) 595-3000
13   Attorneys for Plaintiffs
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

           PLTFFS’ RESPS TO CLASS MEMBERS ROGERS, MCDONALD, & DUMONT’S PARTIAL OBJ TO MOT FOR
            PRELIM APPROVAL OF CLASS ACTION SETTLEMENT/ CASE NOS. 3:17-CV-00123-JST/17-CV-03850-JST
                                                   2
              Case 4:17-cv-00123-JST Document 100 Filed 06/18/19 Page 3 of 4


 1          Plaintiffs submit this response to the “Partial Objection” of class members Norman Anthony
 2   Rogers, Samuel McDonald, and Brian Dumont (collectively, “Objectors”) following review of
 3   Defendants’ response thereto.
 4          On June 6, 2019, class members Norman Anthony Rogers, Samuel McDonald, and Brian
 5   Dumont filed a partial objection to Plaintiffs’ Motion for Preliminary Approval. (Dkt. 96.) In it, the
 6   Objectors identified “one small defect,” but raised “no complaint with the overall settlement amount or
 7   any other aspect of the proposed settlement.” (Dkt. 96, at 1.) Specifically, the Objectors argued that
 8   “their union dues should be deducted from the back pay portion of their settlement payments” pursuant
 9   to their unions’ collective bargaining agreements with Defendant (“the CBAs”). (Id.)
10          In their response to the Objection, Defendants countered that (1) the settlement payments are not
11   subject to dues deductions under the CBAs and that, even so, (2) the Court is preempted by federal labor
12   law from resolving disputes over the interpretation of the CBAs. (Dkt. 99, at 1-2.)
13          Plaintiffs contend that the Objection presents no basis for denial of preliminary approval of the
14   Settlement Agreement. Both Objectors and Defendants agree that the dispute raised regarding union
15   member dues arises exclusively from the terms of the CBAs between Defendants and the United
16   Steelworkers Union (“USW” or “Union”), of which all members of the Class are members. Moreover,
17   both Objectors and Defendants appear to further agree that a proper forum for the adjudication of the
18   issue raised is arbitration. (Dkt. 96, at 5-6; Dkt. 99, at 2, 4, 12.) Indeed, the Objection does not aver that
19   approval of the Settlement Agreement will directly impact any class member’s interests or rights, but
20   rather, only those of the USW in not receiving the dues owed pursuant to the governing CBAs.
21          While Plaintiffs maintain that the Court should grant their Motion for Preliminary Approval, they
22   recognize that they and the members of the Class have a general job security interest that will be assisted
23   by resolution of the dispute raised by the Objectors. While this interest is separate from the interests at
24   issue in this action, Plaintiffs believe that some assistance from the Court will serve both to expedite the
25   approval process in the action as well as serve the interests of the parties, the putative class, and the non-
26   party union. To that end, Plaintiffs propose that the Court confirm and permit the following:
27   ///
28   ///

            PLTFFS’ RESPS TO CLASS MEMBERS ROGERS, MCDONALD, & DUMONT’S PARTIAL OBJ TO MOT FOR
             PRELIM APPROVAL OF CLASS ACTION SETTLEMENT/ CASE NOS. 3:17-CV-00123-JST/17-CV-03850-JST
                                                           1
              Case 4:17-cv-00123-JST Document 100 Filed 06/18/19 Page 4 of 4


 1              •   An order confirming that the Court’s approval of the Settlement Agreement, if granted,
                    does not waive the rights of the Objectors or the Objectors’ union to pursue claims for
 2
                    dues deductions from the settlement payments in a separate forum; and
 3
                •   An order staying the action for no longer than thirty (30) days from the date of this filing,
 4                  June 18, 2019, to allow Defendants and the USW an opportunity to reach a resolution of
                    their dispute.
 5
            A declaration from the Court confirming that judicial approval of the class action settlement (if
 6
     granted) would not waive the parties’ or the union’s rights to pursue claims for dues deductions in a
 7
     separate forum. This would allow the settlement approval process to move forward unhindered by the
 8
     negotiation and/or adjudication of the contractual dispute in a separate forum. This confirmation would
 9
     also help facilitate a resolution without infringing on the Union’s collectively bargained rights to seek
10
     dues deductions or Defendants’ rights under the governing CBAs in a separate forum.
11
            Plaintiffs further contend that a brief stay of the proceedings of no more than thirty (30) days to
12
     allow Defendants and the USW to resolve their dispute prior to a decision on preliminary approval will
13
     assist in potentially reducing unnecessary delay later in the approval process while protecting the
14
     interests of the class members. See, e.g., Jaffe v. Morgan Stanley DW, Inc., No. C06-3903 TEH, 2007
15
     U.S. Dist. LEXIS 8502, at *5 (N.D. Cal. Jan. 19, 2007) (granting a brief stay of less than two months
16
     pending “advanced settlement discussions” in a related class action, and noting that “Defendant will
17
     bear an extremely high burden of persuading the Court that an extension of the stay is warranted”); see
18
     also Leyva v. Certified Grocers of Cal., Ltd., 593 F.2d 857, 864 (9th Cir. 1979) (“A stay should not be
19
     granted unless it appears likely the other proceedings will be concluded within a reasonable time in
20
     relation to the urgency of the claims presented to the court.”).
21
            Plaintiffs, therefore, propose that the Court delay the issuance of its ruling on Plaintiffs’ Motion
22
     for Preliminary Approval by no longer than 30 days from today’s date, June 18, 2019.
23
     DATED: June 18, 2019                          Respectfully submitted,
24
                                                   HADSELL STORMER & RENICK, LLP
25

26                                                 By: _ /s/ Randy Renick
                                                         Randy Renick
27                                                       Attorneys for Plaintiffs
28

            PLTFFS’ RESPS TO CLASS MEMBERS ROGERS, MCDONALD, & DUMONT’S PARTIAL OBJ TO MOT FOR
             PRELIM APPROVAL OF CLASS ACTION SETTLEMENT/ CASE NOS. 3:17-CV-00123-JST/17-CV-03850-JST
                                                           2
